Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2019

                                      No. 04-19-00020-CV

                   Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                      Appellants

                                                v.

                                THE CARLSON LAW FIRM,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16271
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on February 19, 2019. On that date,
appellant filed a motion requesting a three-day extension of time to file the brief until February
22, 2019. The motion is GRANTED. Appellant’s brief is due no later than February 22, 2019.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court